 1
 2
 3                                                               JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11                                 SOUTHERN DIVISION

12
     ELOHIM EPF USA, INC., a                 Case No. 8:19-cv-00399-JLS-JDE
13
     California corporation,
14                                           ORDER APPROVING STIPULATION
                         Plaintiffs,         FOR DISMISSAL WITH PREJUDICE
15
                                             AS TO ENTIRE ACTION
     v.
16
17   ACESONIC USA, INC., a California
     corporation; ACE KARAOKE
18   CORPORATION, a California
19   corporation; DAVID SU, an
     individual; and DOES 1-10, inclusive,
20
21         Defendants.
22
23
24
25
26
27
28


                                             -1-
 1
 2                                          ORDER
 3         In accordance with the stipulation by and between plaintiff ELOHIM EPF
 4   USA, INC. and defendants ACESONIC USA, INC., ACE KARAOKE
 5   CORPORATION, and DAVID SU, this action is dismissed with prejudice, and
 6   each party shall bear his or its own costs and attorneys’ fees.
 7         IT IS SO ORDERED.
 8         Dated: 03/12/2020
 9                                                   JOSEPHINE L. STATON
                                                    _______________________________
10                                                  Honorable Josephine L. Staton
                                                    United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
